Citation Nr: 1545693	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-09 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected head injury.

2.  Entitlement to service connection for a left eye disability, to include secondary to service-connected head injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to September 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits on appeal.

In September 2014, the Board denied the Veteran's claim of entitlement to service connection for a left eye disability and remanded the service connection claim for headaches.  The Veteran appealed the portion of the September 2014 Board decision that denied service connection for a left eye disability to the United States Court of Appeals for Veterans Claim (Court).  In May 2015, the parties filed a joint motion for remand (JMR) with the Court, following which the Court issued an Order vacating the portion of the Board's September 2014 decision.  The case was returned to the Board for action consistent with the JMR.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary regarding the Veteran's service-connection claims for headaches and left eye disability.  

Headaches

In September 2014, the Board remanded the Veteran's service connection claim for headaches secondary to his head injury for a VA opinion.  Importantly, the Board requested a VA opinion as to whether the Veteran's headaches were caused or aggravated by his service-connected head injury, and if not, whether they were directly related to his military service.

In June 2015, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's headaches were not due to his service-connected head injury residuals.  The examiner did not, however, provide the requisite opinion with respect to aggravation.  

In other words, the opinion provided by the June 2015 VA examiner is inadequate as it did not include the discussion and opinions requested by the Board in its September 2014 remand.  The Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue must once again be remanded.

Eye

In the May 2015 JMR, the parties agreed that the Board failed to provide sufficient reasons and bases for determining that the April 2009 VA opinion was adequate for rating purposes.  The April 2009 VA examiner was unable to provide an opinion as to the etiology of the Veteran's left eye retinal detachment because it had already been repaired.

The parties agreed that private medical records, dated between November 2007 and December 2007, provide detail as to the condition the Veteran's eye before, during, and after his retinal surgery.  This type of information is what the April 2009 examiner hinted was missing in order for her to provide an opinion.  

In light of the findings in the JMR, the Board finds that a remand is necessary for a supplemental opinion regarding the Veteran's claimed left eye disability.  Importantly, the opinion should consider the 2007 private treatment records in determining whether the Veteran's left eye disability was caused or aggravated by his service-connected head injury.  

Accordingly, the case is REMANDED for the following action:

1.  If available, forward the Veteran's electronic claims file to the June 2015 VA examiner for a supplemental opinion regarding the Veteran's claimed headaches.  If the June 2015 examiner is not available, forward the claims file to another appropriate examiner for the requested supplemental opinion.  The claims file must be reviewed by the examiner, and he/she should indicate that it was reviewed. 

It is left to the examiner's discretion whether to reexamine the Veteran.  

After reviewing the claims file, the examiner should answer the following questions: 

a) Is it at least as likely as not (a 50 percent or greater probability) that the claimed headaches were caused by the Veteran's service-connected residuals of a head injury, to include post-concussion syndrome?

b) If not, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed headaches were aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected residuals of a head injury, to include post-concussion syndrome?

c) If the answers to (a) and (b) above are no, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed headaches are otherwise etiologically related to service, or were manifest within one year thereafter? 

A detailed rationale supporting the examiner's opinion should be provided.

2.  Forward the claims file to an appropriate examiner for a supplemental opinion as to the nature and etiology of the Veteran's claimed left eye disability.  The claims file must be reviewed by the examiner, and he/she should indicate that it was reviewed. 

It is left to the examiner's discretion whether to reexamine the Veteran.  

After reviewing the claims file-paying particular attention to the November 2007 to December 2007 private treatment records-the examiner should answer the following questions: 

a) Is it at least as likely as not (a 50 percent or greater probability) that the claimed left eye disability was caused by the Veteran's service-connected residuals of a head injury, to include post-concussion syndrome?

b) If not, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed left eye disability was aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected residuals of a head injury, to include post-concussion syndrome?

c) If the answers to (a) and (b) above are no, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed left eye disability was otherwise etiologically related to service, or were manifest within one year thereafter? 

A detailed rationale supporting the examiner's opinion should be provided.

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




